Citation Nr: 0735849	
Decision Date: 11/14/07    Archive Date: 11/26/07

DOCKET NO.  06-34 991	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Denver, Colorado


THE ISSUES

1.  Whether new and material evidence to reopen a claim for 
service connection for bilateral glaucoma has been received.

2.  Entitlement to service connection for bilateral glaucoma.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

M. Vavrina, Counsel


INTRODUCTION

The veteran served on active duty from February 1953 to 
February 1955.

These matters come to the Board of Veterans' Appeals (Board) 
on appeal from a November 2005 rating decision, in which the 
RO, inter alia, found that new and material evidence to 
reopen the veteran's claim for service connection for 
bilateral glaucoma had been received, but denied the claim on 
the merits.  The veteran filed a notice of disagreement (NOD) 
in December 2005 and the RO issued a statement of the case 
(SOC) in October 2006.  The following month, the veteran 
filed a substantive appeal (via a VA Form 9, Appeal to the 
Board of Veterans' Appeals).  

The Board points out that, regardless of the RO's actions, 
the Board has a legal duty under 38 U.S.C.A. §§§ 5108 and 
7104 (West 2002) to address the question of whether new and 
material evidence has been received to reopen the issue of 
service connection for bilateral glaucoma.  That matter goes 
to the Board's jurisdiction to reach the underlying claim and 
adjudicate the claim on a de novo basis.  See Barnett v. 
Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996).   As the Board 
must first decide whether new and material evidence to reopen 
the claim for service connection for bilateral glaucoma has 
been received before it can address the matter on the 
merits-and in light of the Board's favorable action on the 
petition to reopen-the Board has characterized the appeal as 
encompassing the two issues on the title page.  See Jackson 
v. Principi, 265 F.3d 1366 (Fed. Cir. 2001).  

In September 2007, the veteran testified during a hearing 
before the undersigned Veterans Law Judge (VLJ) at the RO; a 
transcript of the hearing is of record.  During the hearing, 
and in a contemporaneously filed statement in support of 
claim (via a VA Form 21-4138), the veteran withdrew from 
appeal the five other issues decided by the RO in the 
November 2005 rating decision.  As the withdrawn issues are 
no longer before the Board (see 38 C.F.R. § 20.204 (2007)), 
the appeal is limited to the two issues listed on the title 
page.

The Board's decision granting the petition to reopen the 
claim for service connection for bilateral glaucoma is set 
forth below.  The claim for service connection for bilateral 
glaucoma, on the merits, is addressed in the remand following 
the order; that matter is being remanded to the RO via the 
Appeals Management Center (AMC), in Washington, DC.  VA will 
notify the veteran when further action, on his part, is 
required.


FINDINGS OF FACT

1.  All notification and assistance action needed to fairly 
adjudicate the petition to reopen the claim for service 
connection for bilateral glaucoma has been accomplished.

2.  In a January 2003 rating decision, the RO denied the 
veteran's claim for service connection for bilateral 
glaucoma; although notified of the denial in a letter dated 
the same month, the appellant did not initiate an appeal.

3.  New evidence associated with the claims file since the 
January 2003 rating decision, when considered by itself or in 
connection with evidence previously assembled, relates to an 
unestablished fact necessary to substantiate the claim for 
service connection for bilateral glaucoma, and raises a 
reasonable possibility of substantiating the claim.

CONCLUSIONS OF LAW

1.  The January 2003 rating decision denying service 
connection for bilateral glaucoma is final.  38 U.S.C.A. § 
7105 (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2007).

2.  As evidence received since the January 2003 denial is new 
and material, the criteria for reopening the claim for 
service connection for bilateral glaucoma are met.  38 
U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

In November 2000, the Veterans Claims Assistance Act of 2000 
(VCAA) was signed into law.  See 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5107 (West 2002 & Supp. 2007).  To implement the 
provisions of the law, VA promulgated regulations codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2007).  The 
VCAA and its implementing regulations essentially include, 
upon the submission of a substantially complete application 
for benefits, an enhanced duty on the part of VA to notify a 
claimant of the information and evidence needed to 
substantiate a claim, as well as the duty to notify the 
claimant what evidence will be obtained by whom.  See 38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  In addition, they 
define the obligation of VA with respect to its duty to 
assist a claimant in obtaining evidence. 38 U.S.C.A. § 5103A; 
38 C.F.R. 3.159(c).  Subsequent judicial decisions have 
clarified the duties to notify and assist imposed by the 
VCAA.

In view of the Board's favorable disposition of the veteran's 
petition to reopen his claim for service connection for 
bilateral glaucoma, the Board finds that all notification and 
development action needed to render a fair decision on this 
aspect of the appeal has been accomplished.

II.  Petition to Reopen

Service connection may be granted for a disability resulting 
from personal injury suffered or disease contracted in the 
line of duty, or for aggravation of a preexisting injury 
suffered or disease contracted in the line of duty, in the 
active military, naval, or air service.  38 U.S.C.A. §§ 1110, 
1131; 38 C.F.R. § 3.303(a).  

The veteran's original claim for service connection for 
bilateral glaucoma was initially considered and denied in a 
January 2003 rating decision.  In denying the claim, the RO 
noted that  no service medical records were available for 
review (most likely destroyed in a 1973 fire at the National 
Personnel Records Center (NPRC)); that the veteran had failed 
to respond to the RO's request for alternative source 
information; and that his private eye doctor noted that the 
veteran's glaucoma could have had its onset at least 15 years 
earlier around 1982.  Thus, there was no evidence showing 
that glaucoma had its onset in or was aggravated by service.

The veteran was notified of the denial later the same month, 
but did not initiate an appeal.  Hence, the RO's decision is 
final as to the evidence of record.  See 38 U.S.C.A. § 7105; 
38 C.F.R. 38 U.S.C.A. §§ 20.302, 20.1103.  

Under pertinent legal authority, VA may reopen and review a 
claim that has been previously denied if new and material 
evidence is submitted by or on behalf of the veteran.  38 
U.S.C.A. § 5108; 38 C.F.R. § 3.156(a); see also Hodge v. 
West, 155 F.3rd 1356 (Fed. Cir. 1998).

The veteran filed the current claim for service connection 
for bilateral glaucoma in August 2004.

Regarding petitions to reopen filed on or after August 29, 
2001, 38 C.F.R. § 3.256(a) defines "new" evidence as evidence 
not previously submitted to agency decision makers and 
"material" evidence as evidence that, by itself or when 
considered with previous evidence of record, relates to an 
unestablished fact necessary to substantiate the claim.  New 
and material evidence can be neither cumulative nor redundant 
of the evidence of record at the time of the last final 
denial of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a).

In determining whether new and material evidence has been 
received, VA must initially decide whether evidence 
associated with the claims file since the prior final denial 
is, in fact, new.  As indicated by the regulation cited 
above, and by judicial case law, "new" evidence is that which 
was not of record at the time of the last final disallowance 
(on any basis) of the claim, and is not "merely cumulative" 
of other evidence that was then of record.  This analysis is 
undertaken by comparing newly received evidence with the 
evidence previously of record.  After evidence is determined 
to be new, the next question is whether it is material.

The provisions of 38 U.S.C.A. § 5108 require a review of all 
evidence submitted by or on behalf of a claimant since the 
last final denial on any basis to determine whether a claim 
must be reopened.  See Evans v. Brown, 9 Vet. App. 273, 282-3 
(1996).  Furthermore, for purposes of the "new and material" 
analysis, the credibility of the evidence is presumed.  
Justus v. Principi, 3 Vet. App. 510, 512-513 (1992).

Prior to the RO's January 2003 denial, the claims file 
consisted of VA and private medical records showing a 
diagnosis of bilateral glaucoma in 1997 and the veteran's 
self-reported history that he thought he had glaucoma in 
service; and a private doctor's statement that the veteran's 
glaucoma could have had its onset at least 15 years earlier 
around 1982.  

Evidence associated with the claims file since the January 
2003 rating decision includes a formal finding of 
unavailability of service medical records, noting that the 
veteran's service medical records were likely destroyed in 
the 1973 NPRC fire and that sick/morning reports for the 663d 
Transportation Truck Company failed to show any remarks 
pertaining to the veteran; private medical records showing 
continuing deterioration in his vision and eye surgery in 
1997; a former service comrade's statement indicating that 
the veteran had serious vision problems in service, so bad 
that they were told not to issue any vehicles to him; and 
testimony and statements from the veteran that doctors have 
said that it is possible that his glaucoma may be related to 
the symptoms that he had in service and that, because of his 
eyesight, he was unfit for combat and drove trucks until it 
was decided that his vision was too bad and he was reassigned 
to be a mail clerk.  

Clearly, the majority of the additional evidence received is 
"new" in the sense that it was not previously before agency 
decision makers.  The Board also finds that some of this 
evidence is "material" for purposes of reopening.  
Particularly, in light of the absence of service medical 
records, the statement from the veteran's former service 
comrade attesting to the severity of the veteran's vision 
problems in service tends to support the veteran's assertions 
in this regard.   Further, the veteran's statements as to 
what doctors have told him and least suggests the possibility 
of a nexus between current bilateral glaucoma and service.  
The Board reiterates that, for purposes of reopening, the 
credibility of the evidence is presumed.  See Justus, 3 Vet. 
App. at 512-513.

The Board finds that, when considered by itself or evidence 
previously of record, the aforementioned evidence relates to 
an unestablished fact necessary to substantiate the veteran's 
claim for service connection for bilateral glaucoma.  As 
such, this evidence constitutes new and material evidence to 
reopen the claim.  Under these circumstances, the Board 
concludes that the criteria for reopening the claim for 
service connection for bilateral glaucoma are met.  See 38 
U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2007).


ORDER

As new and material evidence to reopen the claim for service 
connection for bilateral glaucoma has been received, to this 
limited extent, the appeal is granted.


REMAND


The Board finds that additional development of the claim for 
service connection, on the merits, is warranted.

The Board is aware that it has a heightened duty to assist 
the veteran in development of his claim and there is a 
heightened obligation to explain findings and conclusions and 
to consider carefully the benefit of the doubt rule in cases, 
such as this, in which records are presumed to have been or 
were destroyed while the file was in the possession of the 
government.  See Pruitt v. Derwinski, 2 Vet. App. 83, 85 
(1992); O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).  

In this case, given the absence of service medical records; 
the veteran's and his former service comrade's assertions as 
to the veteran's in-service vision problems; conflicting 
evidence as to what caused the deterioration in the veteran's 
vision and eventual blindness (e.g.,. ischemic artery 
disease, macular degeneration, or glaucoma) and the likely 
date of onset of glaucoma; and the veteran's assertions as to 
what doctors have told him about the relationship between in-
service problems and glaucoma, the Board finds that a medical 
opinion that directly addresses the medical relationship, if 
any, between the veteran's glaucoma and service would be 
helpful in resolving the claim on appeal.  See 38 U.S.C.A. § 
5103A.  

Hence, the RO should arrange for the veteran to undergo VA 
ophthalmology examination, by an appropriate physician, at a 
VA medical facility.  The veteran is hereby advised that 
failure to report to the scheduled examination, without good 
cause, shall result in denial of the reopened claim.  See 38 
C.F.R. § 3.655(b) (2007).  Examples of good cause include, 
but are not limited to, the illness or hospitalization of the 
claimant and death of an immediate family member.  Id.  If 
the veteran fails to report to the scheduled examination, the 
RO must obtain and associate with the claims file copies of 
any notice(s) of the date and time of the examination sent to 
the veteran by the pertinent VA medical facility.

Prior to arranging for the veteran to undergo further 
examination, the RO must obtain and associate with the claims 
file all outstanding VA medical records.  The claims file 
currently includes treatment records from the Eastern 
Colorado VA Health Care System, dated from March 26, 1999 to 
August 14, 2002.  These treatment records reveal that the 
veteran's participation in visual rehabilitation programs at 
the VA Medical Center (VAMC) in Tucson, Arizona, beginning in 
February 1998.  The Board emphasizes that records generated 
by VA facilities that may have an impact on the adjudication 
of a claim are considered constructively in the possession of 
VA adjudicators during the consideration of a claim, 
regardless of whether those records are physically on file.  
See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. 
Derwinski, 2 Vet. App. 611, 613 (1992).  Hence, the RO must 
obtain all outstanding pertinent medical records from the 
Tucson VAMC since January 1998 and the Eastern Colorado 
Health Care System since August 2002, following the 
procedures prescribed in 38 C.F.R. § 3.159 (2007) as regards 
requesting records from Federal facilities.

Additionally, to ensure that all due process requirements are 
met, the RO should also give the veteran another opportunity 
to present information and evidence pertinent to the claim, 
notifying him that he has a full one-year period for 
response.  See 38 U.S.C.A § 5103(b)(1) (West 2002); but see 
also 38 U.S.C.A. § 5103(b)(3) (West Supp. 2007) (amending the 
relevant statute to clarify that VA may make a decision on a 
claim before the expiration of the one-year VCAA notice 
period).  The RO should request that the veteran furnish all 
pertinent evidence in his possession.

Thereafter, the RO should obtain any additional evidence for 
which the veteran provides sufficient information and, if 
necessary, authorization, following the current procedures 
prescribed in 38 C.F.R. § 3.159 (2007).

The actions identified herein are consistent with the duties 
to notify and assist imposed by the VCAA.  See 38 U.S.C.A. 
§§ 5103, 5103A (West 2002 & Supp. 2007); 38 C.F.R. § 3.159 
(2007).  However, identification of specific actions 
requested on remand does not relieve the RO of the 
responsibility to ensure full VCAA compliance.  Hence, in 
addition to the actions requested above, the RO should also 
undertake any other development or notification action deemed 
warranted by the VCAA prior to adjudicating the claim for 
service connection, on the merits..  

Accordingly, this matter is hereby REMANDED to the RO, via 
the AMC, for the following actions:

1.  The RO should obtain all pertinent 
records of evaluation and/or treatment 
from the Tucson VAMC (from January 1998 
to the present) and from the Eastern 
Colorado VA Health Care System (from 
August 2002 to the present).  The RO must 
follow the procedures set forth in 38 
C.F.R. § 3.159(c) as regards requesting 
records from Federal facilities.  All 
records or responses received should be 
associated with the claims file.

2.  The RO should send to the veteran and 
his representative a letter requesting 
that the veteran provide sufficient 
information, and, if necessary, 
authorization, to enable the RO to obtain 
any additional evidence not of record 
that pertains to the claim on appeal.  

The RO should also invite the veteran to 
submit all pertinent evidence in his 
possession, and explain the type of 
evidence that is his ultimate 
responsibility to submit.  The RO's 
letter should clearly explain to the 
veteran that he has a full one-year 
period to respond, although VA may decide 
the claim within the one-year period.

3.  If the veteran responds, the RO 
should assist him in obtaining any 
additional evidence identified by 
following the current procedures set 
forth in 38 C.F.R. § 3.159.  All records 
and responses received should be 
associated with the claims file.  If any 
records sought are not obtained, the RO 
should notify the veteran of the records 
that were not obtained, explain the 
efforts taken to obtain them, and 
describe further action to be taken.

4.  After all available records and/or 
responses from each contacted entity are 
associated with the claims file, the RO 
should arrange for the veteran to undergo 
VA ophthalmology examination, by an 
appropriate physician, at a VA medical 
facility.

The entire claims file must be made 
available to the physician designated to 
examine the veteran, and the examination 
report should include discussion of the 
veteran's documented medical history and 
assertions.  All indicated tests and 
studies should be accomplished (with all 
results made available to the requesting 
physician prior to the completion of his 
or her report), and all clinical findings 
should be reported in detail.

After review of the claims file and 
examination of the veteran, the examiner 
should render an opinion, consistent with 
sound medical judgment, as to whether it 
is at least as likely as not (i.e., there 
is a 50 percent or more probability) that 
veteran's bilateral glaucoma had its 
onset in or was aggravated by service.  

In rendering the requested opinion, the 
examiner should specifically consider and 
discuss the veteran's and his former 
service comrade's assertions as to the 
severity of the veteran's in-service 
vision problems; conflicting evidence of 
record as to what caused the 
deterioration in the veteran's vision and 
eventual blindness (e.g., ischemic artery 
disease, macular degeneration, or 
glaucoma), and the likely date of onset 
of glaucoma; and the veteran's assertions 
as to what doctors have told him about 
the relationship between in-service 
problems and current glaucoma.

The physician should set forth all 
examination findings, along with the 
complete rationale for the opinion 
expressed, in a printed (typewritten) 
report.

5.  If the veteran fails to report for 
the scheduled examination, the RO must 
obtain and associate with the claims file 
a copy(ies) of any notice(s) of the date 
and time of the examination sent to him 
by the pertinent VA medical facility.  

6.  To help avoid future remand, the RO 
must ensure that all requested action has 
been accomplished (to the extent 
possible) in compliance with this REMAND.  
If any action is not undertaken, or is 
taken in a deficient manner, appropriate 
corrective action should be undertaken.  
See Stegall v. West, 11 Vet. App. 268 
(1998). 

7.  After completing the requested 
actions, and any additional notification 
and development deemed warranted, the RO 
should adjudicate the claim for service 
connection for bilateral glaucoma.  If 
the veteran fails, without good cause, to 
report to the scheduled examination, the 
RO should apply the provisions of 
38 C.F.R. § 3.655(b), as appropriate.  
Otherwise, the RO should adjudicate the 
claim in light of all pertinent evidence 
(to include the transcript of the Board 
hearing) and legal authority.  

8.  If the benefit sought on appeal 
remains denied, the RO must furnish to 
the veteran and his representative an 
appropriate supplemental SOC (SSOC) that 
includes clear reasons and bases for all 
determinations, and afford them the 
appropriate time period for response 
before the claims file is returned to the 
Board for further appellate 
consideration.

The purpose of this REMAND is to afford due process; it is 
not the Board's intent to imply whether the benefits 
requested should be granted or denied.  The appellant need 
take no action until otherwise notified, but he may 
furnish additional evidence and argument during the 
appropriate time frame.  See Kutscherousky v. West, 12 Vet. 
App. 369 (1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); 
Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 
3 Vet. App. 129, 141 (1992).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



____________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


